Supplement Dated August 29, 2014 To the Product Prospectuses for: ING LIFE INSURANCE AND ANNUITY COMPANY Variable Life Account B of ING Life Insurance& Annuity Company AetnaVest AetnaVest II AetnaVest Plus AetnaVest Estate Protector AetnaVest Estate Protector II Corporate VUL Corporate VUL II The information in this supplement updates and amends certain information contained in the last product prospectus you received. Keep this supplement with your prospectus for reference. IMPORTANT INFORMATION ABOUT THE COMPANY ING Life Insurance and Annuity Company (the “Company,” we,” “our”) issues life insurance policies that are funded by the above-referenced separate account, and is responsible for providing these benefits offered under the policies. We are a stock life insurance company organized under the insurance laws of the State of Connecticut in 1976. Through a merger, our operations include the business of Aetna Variable Annuity Life Insurance Company (formerly known as Participating Annuity Life Insurance Company, an
